DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     This is in response to amendment filed on 2/17/2022 in which claims 1-14 and 16-20 are pending and claim 15 is cancelled. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-19, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Konishi (US 20050258452) teaches a power amplifier module (semiconductor device) incorporated in a cellular phone having a control circuit.  The control circuit  is so constructed that when two amplifiers are used, it controls them based on V.sub.control (GSM), and when two different amplifiers are used, it controls them based on V.sub.control (DCS). Thus, the high-frequency amplifier controls the amplification of signals in two different frequency bands. While prior art of Babcock (US 20180226367) teaches a multi- mode power amplifier circuit includes a stacked output stage including a transistor stack of two or more transistors. The multi-mode power amplifier circuit also includes a bias circuit configured to control a bias of at least one transistor of the transistor stack based on a mode of the multi-mode power amplifier circuit. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: semiconductor device containing a control circuit configured to control the first power amplifier and the second power amplifier; and a low noise amplifier and the first semiconductor device and the low noise amplifier are disposed on mutually opposite surfaces of the module board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20180152644-A1 OR US-20080088376-A1).did. AND PGPB.dbnm.) OR ((US-10541716-B1).did. AND USPT.dbnm.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633